EXAMINER'S AMENDMENT AND EXTENSION OF TIME
An extension of time under 37 CFR 1.136(a) is required in order to make the following examiner’s amendment which places this application in condition for allowance. Mr. Travis Boone (Attorney) authorized the debit of charge account number 02-4800 for any required fees associated w/ the prosecution of the patent application serial number 16-652,916 in the Remarks filed on February 22, 2021.  Therefore, Tim Vanoy (examiner) hereby requests an extension of time for one MONTH by acting on the authorization granted by Mr. Travis Boone (Attorney) to debit the charge account 02-4800 for any required fees associated w/ the prosecution of this patent application serial number 16-652,916 set forth in the Attorney’s Remarks filed on February 22, 2021.  Therefore, the Director hereby charges Deposit Account No. 02-4800 the required fee of $220.00 for this one month extension.  The following is an examiner’s amendment that only corrects an obvious informality in the Applicant’s claim 26. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 26 line 1, between “process” and “claim” please insert --plant--.

DRAWINGS
The Applicant’s Replacement Drawing filed on February 22, 2021 has been approved by the U. S. examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736